DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
1)	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/22/2021 has been entered.
 Response to Amendment
2)	Applicant’s amendments to the claims filed 01/22/2021 are accepted. Claims 1, 7, 18, and 28 are amended and claims 65 and 66 are new.
Response to Arguments
3)	Applicant’s arguments, see Pages 7-9, filed 01/22/2021, with respect to the rejections of claims 1, 3-8, 10, 12, 15, 17, and 28 under 35 U.S.C. 102(a)(1) as being anticipated by U.S. PGPUB No. 20060253079 to McDonough; claims 2, 16, 18-19, and 22 under 35 U.S.C. 103 as being unpatentable over McDonough in view of U.S. PGPUB 20140128685 to Na; claims 13-14 and 24 under 35 U.S.C. 103 as being unpatentable over McDonough in view of U.S. PGPUB 20140330196 to Ingman; and claim 17 under 35 U.S.C. 103 as being unpatentable over McDonough, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further 
Claim Objections
4)	Claims 7 and 28 are objected to because of the following informalities:
Claim 7, line 2, “wherein the bio-barrier within the sheath assembly to prevent” should read “wherein the bio-barrier within the sheath assembly is to prevent” for grammatical correctness and clarity
Claim 28, line 1, “The needling device of claim 28” should read “The method of claim 28” as claim 28 is a method claim, not a device claim
Appropriate correction is required.
Claim Rejections - 35 USC § 112
5)	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6)	Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "the drive shaft" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, Examiner will interprets “the drive shaft” of claim 18, lines 1-2, as “a drive shaft”, from Applicant’s Specification Paragraph [0152] and Fig. 97, identifying number 712.
Claim Rejections - 35 USC § 102
7)	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8)	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


9)	Claims 1-5, 8, 10-14, 17, and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoffmann et al. (U.S. PGPUB 20170224935), hereinafter Hoffmann.
	Regarding claim 1, Hoffmann teaches a needling device (Fig. 9; 10), comprising: a sheath assembly (Fig. 9; 12 and 18) comprising a needle array (Fig. 9; 24a-24i) on a needle holder (as shown in Annotated Fig. 9-1) that is secured to a drive shaft interface (Fig. 7; 46d) (Examiner interprets the needle holder to be secured to the drive shaft interface due to the pieces being capable of being moved simultaneously, as taught by Hoffman Paragraph [0082]); and a main unit (Fig. 7; 42, 44, 46) comprising a motor (Fig. 7; 40) for driving the needle array [Paragraph 0078], wherein the main unit is configured to be fully encapsulated within the sheath assembly (as shown in Fig. 7) so that all parts of the main unit are protected from an outside environment (as shown in Fig. 7), characterized in that internal components of the sheath assembly include a bio-

    PNG
    media_image1.png
    727
    580
    media_image1.png
    Greyscale

Annotated Fig. 9-1
	Regarding claim 2, Hoffmann teaches the needling device of claim 1, wherein the needle array is driven axially by the motor in a direction that is parallel with a longitudinal axis (as shown in Annotated Fig. 4) of the needling device along which the needling device extends (as shown through the progression of Figs. 4-7).

	Regarding claim 4, Hoffman teaches the needling device of claim 3, wherein the needling device is adapted to treat baldness [Paragraph 0181].
	Regarding claim 5, Hoffmann teaches the needling device of claim 1, wherein the needling device is adapted to disrupt a basal or suprabasal epidermal layer of a human skin. Paragraph [0194] discusses that the needling device of Hoffman penetrates the dermis, which is located below all epidermal layers. Therefore, the needling device of Hoffmann teaches that the needling device is adapted to disrupt the basal or suprabasal epidermal layers of a human skin.
	Regarding claim 8, Hoffmann teaches the needling device of claim 1, wherein the sheath assembly further comprises a sheath cap (Fig. 7; 12), wherein the sheath cap is optionally removable [Paragraph 0073] for inserting or removing the main unit.
	Regarding claim 10, Hoffmann teaches the needling device of claim 8, wherein the sheath cap is configured to control a depth of the needle array without removing the main unit from within the sheath assembly [Paragraph 0074].
	Regarding claim 11, Hoffmann teaches the needling device of claim 10, wherein the depth of the needle array ranges from a depth extending beyond an end of the sheath assembly and towards a subject’s skin (as shown in Fig. 6) to a depth that is fully retracted within the sheath assembly and away from the subject’s skin (as shown in Fig. 7).

	Regarding claim 13, Hoffmann teaches the needling device of claim 1, further comprising one or more buttons (Fig. 10; 58) for controlling the needling device positioned on the surface of the sheath assembly without removing the main unit from within the sheath assembly [Paragraph 0087].
	Regarding claim 14, Hoffmann teaches the needling device of claim 13, wherein the one or more buttons are configured to control a depth of the needle array [Paragraph 0087].
	Regarding claim 17, Hoffmann teaches the needling device of claim 1, further comprising a rectangular base (as shown in Annotated Fig. 9-2) and two substantially parallel rows of needles on the rectangular base (as shown in Fig. 9; Examiner interprets the substantially parallel rows of needles to be “two” substantially parallel rows of needles, as there are two rows, and the claim does not preclude having more than two substantially parallel rows of needles) so that a speed of needling is increased and a number of needling strokes is reduced.

    PNG
    media_image2.png
    727
    580
    media_image2.png
    Greyscale

Annotated Fig. 9-2
	Regarding claim 22, Hoffmann teaches the needling device of claim 1, wherein the main unit further comprises a drive cam (Fig. 7; 44) that is attached to the motor (as shown in Fig. 7) for controlling a positive and return motion of needling [Paragraph 0082], the positive motion being towards a skin of a subject and the return motion being away from the skin of the subject and towards the needling device.
	Regarding claim 28, Hoffman teaches a method of using a needling device (Fig. 9; 10) for stimulating hair growth [Paragraphs 0168 and 0174], comprising: opening a 
Claim Rejections - 35 USC § 103
10)	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12)	Claims 6 and 7 rejected under 35 U.S.C. 103 as being unpatentable over Hoffmann in view of McDonough et al. (U.S. PGPUB 20060253079), hereinafter McDonough.
Regarding claim 6, Hoffmann teaches the needling device of claim 1. While Hoffmann does not explicitly teach wherein the sheath assembly keeps the main unit substantially germ free, sterile, or free from biological contamination as a result of fully encapsulating the unit, Hoffmann does teach that the pieces that comprise the sheath are joined together with screws or complementary shaped grooves [Paragraph 0073].
McDonough teaches a needling device (Fig. 6; 300), comprising: a sheath assembly (Fig. 6; 320, annotated Fig. 7-1; exposed 420, 422, 440; Fig. 10; 330) comprising a needle array (Fig. 6; 320); and a main unit (shown in annotated Fig. 7-2) comprising a motor [Paragraph 0094, lines 25-27] for driving the needle array, and a power unit [Paragraph 0094, lines 27-29] for powering the motor, the housing configured to hold the motor and the power unit [Paragraph 0094], wherein the main unit is configured to be fully encapsulated with the sheath assembly so that all parts of the main unit are protected from an outside environment, characterized in that internal components of the sheath assembly include a bi-barrier (Fig. 7; 430) as an additional layer of protection and sealing of the main unit, wherein the sheath assembly keeps the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the sheath assembly of Hoffmann keep the main unit substantially germ free, sterile, or free from biological contamination as a result of encapsulating the main unit. Doing so is known in the art, as taught by McDonough [Paragraph 0107], and also would be a well-known consequence of sealing the main unit within the sheath assembly through means such as a threaded engagement, as taught by Hoffmann.

    PNG
    media_image3.png
    330
    624
    media_image3.png
    Greyscale

Annotated Fig. 7-1

    PNG
    media_image4.png
    357
    673
    media_image4.png
    Greyscale

Annotated Fig. 7-2
Regarding claim 7, Hoffmann in view of McDonough teaches the needling device of claim 6. While Hoffmann does not explicitly teach wherein the bio-barrier within the sheath assembly is to prevent contamination from a subject’s blood, Hoffmann does teach that the pieces that comprise the sheath are joined together with screws or complementary shaped grooves [Paragraph 0073].
McDonough teaches wherein the bio-barrier within the sheath assembly is to prevent contamination from a subject’s blood [Paragraph 0094, lines 13-17].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the bio-barrier within the sheath assembly of Hoffmann to prevent contamination from a subject’s blood. Doing so is known in the art, as taught by McDonough [Paragraph 0094].
13)	Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Hoffmann in view of Ingman (U.S. PGPUB 20140330196), hereinafter Ingman.

Ingman teaches a needling device (Fig. 1A; 100) comprising a sheath assembly (Fig. 1A; 110 and 114) comprising a needle array (Fig. 1A; 102); and a main unit comprising a motor (Fig. 1D; 122), wherein the main unit is configured to be fully encapsulated within the sheath assembly [Paragraph 0170]; further comprising a light (Fig. 2; 322) for illuminating a target region on the subject’s skin [Paragraph 0418], allowing for ease of use of the needling device.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a light for illuminating a target region on the subject’s skin, as taught by Ingman, to the needling device of Hoffmann. This would allow for ease of use of the needling device.
14)	Claims 18-19, and 65-66 are rejected under 35 U.S.C. 103 as being unpatentable over Hoffmann in view of Oginski et al. (U.S. PGPUB 20100036317), hereinafter Oginski.
	Regarding claim 18, Hoffmann teaches the needling device of claim 1, wherein a drive shaft (Fig. 7; 46) is configured to contact the needle array (through intervening features, as shown in Fig. 7). However, Hoffmann fails to teach wherein the drive shaft is configured to contact the needle array for controlling needling.
Oginski teaches a needling device (as shown in Fig. 3), comprising a sheath assembly (Fig. 1; 1 and 2) comprising a needle array (Fig. 3; 6) on a needle holder (Fig. 3; 7) that is secured to a drive shaft interface (Fig. 3; 17); and a main unit (Fig. 4; 14, 15, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the drive shaft of Hoffmann to be configured to contact the needle array for controlling needling. Doing so is known in the art, as shown by Oginski, and would allow for secure fixation and movement of the drive shaft and the needle array [Oginski - Paragraphs 0047-0048].
Regarding claim 19, Hoffmann in view of Oginski teaches the needling device of claim 18, wherein the main unit further comprises a drive cam (Fig. 7; 44) and wherein the drive cam is for actively controlling a positive and return motion of the needle array [Paragraph 0082], the positive motion being towards a skin of a subject and the return motion being away from the skin of the subject and towards the needling device. However, Hoffman is silent to wherein the drive cam is attached to the drive shaft. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Hoffmann in view of Oginski to have the drive cam be attached to the drive shaft, as it has been held that rearrangement of parts is an obvious matter of design choice, and one which would not In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).
	Regarding claim 65, Hoffmann teaches the needling device of claim 1. However, Hoffmann fails to teach wherein the bio-barrier is attached about the needle holder and configured to move with the needle holder.
	Oginski teaches a needling device (as shown in Fig. 3), comprising a sheath assembly (Fig. 1; 1 and 2) comprising a needle array (Fig. 3; 6) on a needle holder (Fig. 3; 7) that is secured to a drive shaft interface (Fig. 3; 17); and a main unit (Fig. 4; 14, 15, 16) comprising a motor [Paragraph 0054] for driving the needle array, wherein the main unit is configured to be fully encapsulate within the sheath assembly so that all parts of the main unit art protected from an outside environment, characterized in that internal components of the sheath assembly include a bio-barrier (Fig. 3; 9) as an additional layer of protection and sealing of the main unit [Paragraphs 0024 and 0044], wherein the bio-barrier is attached about the needle holder (as shown in Fig. 3) and configured to move with the needle holder [Paragraphs 0024 and 0044].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bio-barrier of Hoffmann to be attached about the needle holder and configured to move with the needle holder, as taught by Oginski. Doing so would have ensured no contaminants could enter into the main unit or other portions of the needling device [Oginski – Paragraph 0024].
	Regarding claim 66, Hoffmann teaches the method of claim 28. However, Hoffmann fails to teach wherein the bio-barrier is attached about the needle holder and configured to move with the needle holder.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bio-barrier of Hoffmann to be attached about the needle holder and configured to move with the needle holder, as taught by Oginski. Doing so would have ensured no contaminants could enter into the main unit or other portions of the needling device [Oginski – Paragraph 0024].
Allowable Subject Matter
15)	Claims 15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
16)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL T SMITH whose telephone number is (571)272-8495.  The examiner can normally be reached on Monday - Thursday 8:00 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/R.T.S./Examiner, Art Unit 3783                                                                                                                                                                                                        /THEODORE J STIGELL/Primary Examiner, Art Unit 3783